In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 05-2575
LIUTAURAS DARGIS,
                                                  Plaintiff-Appellant,
                                  v.

MICHAEL F. SHEAHAN, Sheriff of Cook County,
a/k/a and d/b/a Cook County Sheriff’s Office
of Corrections, MARCUS LYLES, Sheriff’s Assistant
Executive Director of the Cook County Sheriff’s
Office of Corrections, ERNESTO VELASCO, Executive
Director of the Cook County Sheriff’s Office
of Corrections, et al.,
                                     Defendants-Appellees.
                        ____________
             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
            No. 02 C 6872—Rebecca R. Pallmeyer, Judge.
                          ____________
     ARGUED NOVEMBER 9, 2007—DECIDED MAY 16, 2008
                          ____________


  Before BAUER, MANION, and WILLIAMS, Circuit Judges.
  MANION, Circuit Judge. Beginning in 1982, Liutauras
Dargis was employed as a correctional officer with the
Cook County Sheriff’s Office. In February 2000, Dargis
suffered a stroke while on duty. When Dargis attempted
to return to work in July 2001, the Sheriff’s Office declined
2                                              No. 05-2575

to reinstate him due to physical restrictions imposed
by Dargis’s physician, placing him instead on leave
without pay. After exhausting his administrative rem-
edies, Dargis filed suit in federal court against the Cook
County Sheriff’s Office, Cook County Sheriff Michael
Sheahan, Assistant Executive Director Marcus Lyles,
Executive Director Ernesto Velasco, and Cook County.1
Dargis alleged, in pertinent part, that the Sheriff’s Office
violated his due process rights by not providing him
with a hearing prior to placing him on leave, and vio-
lated the Americans with Disabilities Act (“ADA”) by
failing to reinstate him following his stroke. The Sheriff’s
Office moved for summary judgment on all claims. The
district court denied the motion on the issue of due pro-
cess, entering judgment instead for Dargis on those
claims, and directing the Sheriff’s Office to hold a
hearing on Dargis’s employment status within thirty
days. The motion was granted as to Dargis’s ADA
claims, and Dargis’s remaining claims, all based in state
law, were dismissed due to the district court’s decision
not to exercise supplemental jurisdiction over them.
Dargis now appeals, arguing that the district court erred
by not proceeding to trial on the damages he sustained
as a result of the due process violation, and by entering
summary judgment against him on his ADA claims.
Additionally, Dargis argues that the district court erred
by not exercising supplemental jurisdiction over his
state law claims and by denying a post-judgment motion
to alter or amend the judgment. We affirm the district
court.


1
  We hereafter refer to the Defendants collectively as the
“Sheriff’s Office.”
No. 05-2575                                                  3

                              I.
  Dargis earned a Bachelor of Arts in Criminal Justice
from the University of Illinois in 1981, and became a
correctional officer with the Sheriff’s Office on May 1, 1982.
By all accounts, Dargis gave exemplary service and at
the time of the events giving rise to this suit, he had
risen to rank of Sergeant having supervisory authority
over seventy-five other officers. On February 9, 2000,
Dargis suffered a stroke while on duty. This stroke re-
sulted in Dargis’s hospitalization, and he was placed on
short-term disability leave by the Sheriff’s Office. Dargis
remained on disability leave for over a year.
  On June 28, 2001, Dargis’s physician, Dr. Margaret
Wade, provided him with a letter setting forth numerous
medical conditions from which he suffered. In addition
to listing his status as post-Cerebral Vascular Accident
(stroke), Dr. Wade indicated that Dargis suffered from
Type 1 Diabetes, Coronary Artery Disease, Chronic
Myofacial Pain Syndrome, Bilateral Retinopathy, Vitreous
Hemorrhages, Peripheral Vascular Disease, and a
Neuropathic Bladder. Dr. Wade stated her belief that
Dargis could return to work as of July 2, 2001, subject to
the following limitations: (1) no physical contact,2 (2)
no physical activity other than sitting in a chair with
brief episodes of standing and walking, (3) no lifting,
kneeling, stooping, or running, and (4) a work environ-
ment with adequate heat and air conditioning. Before
the date of his return, Dargis claims to have been told by
an Assistant Executive Director of the Sheriff’s Office,



2
  While not clear from the letter, the parties are in agreement
that this restriction means no physical contact with inmates.
4                                                  No. 05-2575

John Maul, that he would be placed in a position re-
quiring no contact with inmates upon his return.3 Upon
returning to work on July 2, 2001, Dargis met with his
supervisor, Assistant Executive Director Marcus Lyles,
and presented him with the letter from Dr. Wade. Dargis
also clarified for Lyles that not having any inmate con-
tact was necessary because a blow to his head might
result in blindness or other serious medical problems.
Believing that Dargis could no longer perform the essen-
tial functions of a correctional officer, Lyles made the
decision not to return him to work.
  The parties dispute whether positions exist within the
Sheriff’s Office that do not require inmate contact. In an
affidavit submitted in support of the Sheriff’s Office’s
summary judgment motion, Lyles stated that correc-
tional officers are primarily responsible for maintaining
vigil, standing guard, counting inmates, breaking up
fights among inmates, inspecting for contraband,
escorting inmates outside their cells, searching inmates
and visitors, and searching for escaped inmates. Lyles
conceded that there are some positions requiring less
inmate contact than others, but asserted that all officers,
regardless of the position to which they were assigned,
must be able to respond to emergencies such as riots or
escapes, and must be able to rotate through various
positions as needed. This requirement, often occurring
due to unforeseeable events, meant that the Sheriff’s
Office was unable to guarantee that any assignment
would shield an officer from all inmate contact.
  Lyles’s description of the range of duties for which a
correctional officer is responsible is confirmed by the


3
    There is no statement by Maul contained in the record.
No. 05-2575                                                   5

Correctional Officer Job Description provided by Cook
County’s Position Classification Agency and submitted
at the summary judgment stage by Dargis. The Job De-
scription sets forth a correctional officer’s duties as follows:
    Observes and supervises the behavior of inmates
    confined to Cook County’s Correctional Institutions.
    Enforces rules and regulations established for the
    maintenance of order, discipline and safety. Makes
    rounds of assigned area to insure that all security
    procedures are adhered to and all inmates under
    surveillance are accounted for. Communicates
    with inmates to ascertain attitudes, problems and
    rehabilitation. Performs a variety of other related
    duties to assist with jail operations.
The Job Description also lists certain desirable qualifica-
tions a correctional officer should exhibit, including
“[c]onsiderable good judgment and initiative . . . to assure
prompt and thorough action during routine and
emergency situations,” and the “[a]bility to supervise
and control inmate crews.” The Job Description as filed
had attached seventeen descriptions of specific positions
and duties.
  In his affidavit submitted in opposition to the motion
for summary judgment, Dargis stated that he had per-
formed all seventeen positions attached to the County’s
Job Description, and conceded that the majority of them
involve contact with inmates. Dargis asserted, however,
that there were a number of assignments not requiring
any inmate contact, including the prison’s tower, the
master control security center, various points of entrance
to and egress from the prison, the records department,
the training academy, the computer room, and the firing
range. Dargis claims that he repeatedly requested of
6                                                No. 05-2575

Lyles to be placed in one of these positions, believing
that such placement would accommodate the limitations
imposed by Dr. Wade,4 but that his requests were
ignored. Additionally, Dargis requested a hearing on
Lyles’s decision, but this request was denied. Dargis was
instead placed on what the parties refer to as “zero pay
status.” Specifically, he was not terminated, which
would have necessitated the filing of a charge with the
Cook County Sheriff’s Merit Board and a subsequent
hearing. See 55 ILCS 5/3-7012. Instead, Dargis remained
officially in the employ of the Sheriff’s Office, however,
he received no pay and had no recourse to a hearing.
   On November 29, 2001, Dargis filed charges of dis-
crimination with both the Illinois Department of Human
Rights and the United States Equal Employment Opportu-
nity Commission, and he received a right to sue letter
on June 28, 2002. Dargis initiated this action in the dis-
trict court on September 26, 2002. On April 4, 2003, he
filed an Amended Complaint stating claims for violation
of the ADA, violation of the Civil Rights Act of 1964 and
the Due Process Clause of the Constitution pursuant to
42 U.S.C. § 1983, constitutional violations resulting from
an alleged constructive discharge pursuant to 42 U.S.C.
§ 1983, conspiracy to violate the ADA and Dargis’s civil


4
  The number and nature of Dargis’s requests to Lyles are
unclear because there is no documentation of them in the
record save Dargis’s statement in his affidavit that they were
made. The only request contained in the record was made
to Maul on Dargis’s behalf by the American Federation of
State, County and Municipal Employees asking that he be
allowed to return to work, and be considered specifically for
an assignment to the “Record Office, 7-3 Shift.”
No. 05-2575                                               7

rights pursuant to 42 U.S.C. §§ 1983 and 1985, and eight
state law claims arising from the Illinois Constitution,
statutes, and common law. The Sheriff’s Office moved
for summary judgment on all of Dargis’s claims on
March 29, 2004. On March 25, 2005, the district court
entered an order concluding that the Sheriff’s Office
had violated Dargis’s due process rights as protected
by federal and state law. Specifically, the district court
found that the “[Sheriff’s Office’s] placement of [Dargis]
on ‘zero pay status’ and refusal to return him to active
duty constitutes a deprivation of a protected property
interest, despite the fact that [Dargis] technically remains
an employee of the Department of Corrections.” The
district court concluded that Dargis was entitled to a
hearing before imposition of this deprivation, and the
Sheriff’s Office was directed to conduct a hearing
within thirty days of the judgment pursuant to 55 ILCS
5/3-7012. Summary judgment was entered in favor of
the Sheriff’s Office on Dargis’s remaining federal claims,
and the remaining state claims were dismissed without
prejudice when the district court declined to exercise
supplemental jurisdiction over them. Dargis filed a
motion to alter or amend the judgment, asserting that
the district court had overlooked evidence relevant to
his ADA claims. Dargis also claimed that the district
court was required to proceed to trial to determine the
damages he suffered as a result of the due process vio-
lation. This motion was denied on April 27, 2005.
  Dargis raises four issues in his appeal. First, Dargis
argues that there existed genuine issues of material fact
which should have prevented the district court from
entering summary judgment against him on his ADA
claims. Second, although judgment was entered in his
8                                              No. 05-2575

favor on his due process claims, Dargis argues that the
district court erred by directing the Sheriff’s Office to
hold a hearing instead of proceeding to trial on his
claim for damages, attorney’s fees and other appropriate
relief. Third, Dargis asserts that the district court abused
its discretion in dismissing his state law claims. Finally,
Dargis claims that the district court erred when it
denied his motion to alter or amend the judgment against
him. The Sheriff’s Office maintains that no error was
committed by the district court.


                            II.
                     A. ADA Claim
   We review a district court’s grant of summary judg-
ment de novo, and draw all inferences in favor of the
nonmoving party. Breneisen v. Motorola, Inc., 512 F.3d 972,
977 (7th Cir. 2008). Though given the benefit of this well-
known standard, “[t]o survive summary judgment, the
nonmoving party must make a sufficient showing of
evidence for each essential element of its case on which
it bears the burden at trial.” Kampmier v. Emeritus Corp.,
472 F.3d 930, 936 (7th Cir. 2007) (citing Celotex Corp. v.
Catrett, 477 U.S. 317, 322-23 (1986)). Dargis claims that by
failing to accommodate him after his stroke, the Sheriff’s
Office violated the ADA’s mandate that it not “discrimi-
nate against a qualified individual with a disability be-
cause of the disability.” 42 U.S.C. § 12112(a). To make
out a prima facie case of disability discrimination, Dargis
must establish that (1) he suffers from a disability as
defined in the ADA, (2) he is qualified to perform the
essential functions of the job in question, with or without
reasonable accommodation, and (3) he has suffered an
No. 05-2575                                                  9

adverse employment action as a result of his disability.
Jackson v. City of Chicago, 414 F.3d 806, 810 (7th Cir. 2005).
The Sheriff’s Office asserts that Dargis cannot establish
the second element of this test, namely, that he is quali-
fied to perform the essential functions of a correctional
officer, whether reasonably accommodated or not.
  There are two requirements Dargis must meet to
show that, though disabled, he is qualified to perform
the essential functions of a correctional officer. He must
(1) “satisfy ‘the requisite skill, experience, education and
other job-related requirements of the employment posi-
tion [he] holds or desires,’ ” and (2) “establish that he
‘can perform the essential functions of such position’ with
or without accommodation.” Ross v. Ind. State Teacher’s
Ass’n Ins. Trust, 159 F.3d 1001, 1013 (7th Cir. 1998) (quoting
29 C.F.R. § 1630.2(m)). There is no dispute that Dargis
satisfies the first requirement—after receiving a degree
in criminal justice in 1981, he served admirably as a
correctional officer for almost twenty years before his
stroke. The Sheriff’s Office argues, however, that Dargis
can no longer perform the essential functions of a cor-
rectional officer. Indeed, Dargis admitted during his
deposition that he cannot stand watch over the inmates,
break up fights, inspect cells, escort inmates when they
are out of their cells, or search for escaped inmates. Not-
withstanding these inabilities, Dargis asserts that he
can still perform the essential functions of a correctional
officer if he is assigned to a position requiring no
inmate contact, including the prison’s entrances and
exits, tower, control center, records department, com-
puter room, or firing range.
  In Miller v. Illinois Department of Corrections, 107 F.3d 483
(7th Cir. 1997), we considered whether a correctional
10                                                No. 05-2575

officer with the Illinois Department of Corrections re-
mained able to perform the essential functions of a cor-
rectional officer after she went blind. Like Dargis, the
appellant in Miller conceded that she was unable to
perform the majority of functions normally associated
with being a correctional officer, but argued that she
could continue in the position if given the assignment of
either switchboard operator or armory officer.5 We held,
however, that “if an employer has a legitimate reason
for specifying multiple duties for a particular job classi-
fication, duties the occupant of the position is expected
to rotate through, a disabled employee will not be quali-
fied for the position unless he can perform enough of
these duties to enable a judgment that he can perform its
essential duties.” Id. at 485 (emphasis in original). The
reason for this is clear—“to be able to respond to unex-
pected surges in the demand for particular abilities.” Id.
     The prison has to be able to call upon its full staff
     of correctional officers for help in putting down a
     prison riot, and therefore each officer must have
     experience in the positions, such as searching and
     escorting inmates, that provide the necessary training
     and experience for responding effectively to a riot,
     as well as the capability for such response.
Id. Obviously a prison riot is an extreme threat. But there
are many other duties that include disciplining pris-
oners, inspections, intervening in disputes, and dealing
with routine but sometimes tense situations that cannot
be subtracted from the performance expectations of a



5
   An “armory officer” is “in charge of issuing guns to correc-
tional officers as needed.” Miller, 107 F.3d at 485.
No. 05-2575                                               11

correctional officer. This necessary ability to respond to
emergencies was the exact reason provided by Lyles
for why Cook County correctional officers must be able
to rotate through all positions. Like the Illinois Depart-
ment of Corrections in Miller, it is the position of the
Sheriff’s Office that the ability to rotate through all posi-
tions, including the majority of them that involve
inmate contact, is a prerequisite for someone being quali-
fied to perform the essential functions of a correctional
officer. Additionally, Dargis did not request placement
in another position in the Sheriff’s Office, but rather
sought accommodation in order to retain his position as
a correctional officer. Because the Sheriff’s Office need
not “manufacture a job that will enable the disabled
worker to work despite his disability,” Hansen v. Hender-
son, 233 F.3d 521, 523 (7th Cir. 2000), Dargis’s inability to
rotate through the various positions of a correctional
officer means that he cannot perform the essential func-
tions of that job. Carving out a job that included very
few of the duties all other correctional officers were
expected to perform would have the effect of creating
a new position for an employee who would not be other-
wise qualified.
  Dargis argues that there is a genuine issue of material
fact regarding the existence of a requirement that correc-
tional officers be able to rotate through all positions
because he is aware of officers who were placed in posi-
tions in order to avoid inmate contact. During his dep-
osition, Dargis stated that he supervised an officer named
Barbara Siejka, and was directed by his supervisors to
assign her to a position without inmate contact because
she had a cardiovascular illness. Dargis was aware of
another officer with the last name Bablicock who was
12                                               No. 05-2575

assigned to positions not involving inmate contact be-
cause she was in the habit of starting arguments with
inmates. Finally, Dargis knew of an officer named Emil
Jones who was assigned to the firing range after he suf-
fered a stroke and returned to work with a cane.
  If it is true that the Sheriff’s Office regularly assigned
officers with Dargis’s restrictions to permanent positions
where they were guaranteed no inmate contact, that
fact might undercut the legitimacy of its assertion that
all officers need to be able to rotate through the full
gamut of correctional officer positions. However, these
statements by Dargis are insufficient to create a genuine
issue of material fact on that point. Dargis set forth no
evidence tending to establish that any of these officers
needed to avoid all inmate contact at all times, as in his
own case. The closest call might be with Siejka, however
Dargis could not recall if her medical or other paper-
work required such an absolute accommodation.6
Dargis’s statements tell us very little about the other
officers’ conditions, the reasons for their assignment, or
the completeness of their isolation from inmates. Addi-
tionally, Dargis is silent regarding the extent to which, if



6
  Additionally, Dargis stated during his deposition that
Siejka, who was normally assigned to the lobby, would have
been required to carry a weapon in that assignment. This
requirement shows that the Sheriff’s Office anticipated the
possibility, however minimal, that even a correctional officer
assigned to a specific position in order to avoid inmate con-
tact might be involved in an altercation. It also reveals the
difficulty, if not the impossibility, of attempting to accom-
modate someone with Dargis’s limitations in the position of
a correctional officer.
No. 05-2575                                                13

at all, these other officers shared Dargis’s other medical
requirements, such as avoiding most physical activity
other than sitting, avoiding lifting, kneeling, stooping,
or running, and staying in a temperature-controlled
environment. Finally, even if the Sheriff’s Office did
assign some officers to positions where they were able to
avoid inmate contact completely, Dargis’s testimony does
not show that such a position was available when he
sought reinstatement, and that the Sheriff’s Office over-
looked Dargis for it. Hansen, 233 F.3d at 523 (noting that
a “worker cannot demand that his employer give him a
job for which there is no vacancy without shifting the
worker who has that job to another job in order to create
a vacancy for the disabled worker.”).
  Dargis further argues that the district court erred in
granting judgment against him on his ADA claims be-
cause there was no evidence suggesting that the Sheriff’s
Office engaged in the legally required interactive process
to determine whether his disability could be accommo-
dated. See E.E.O.C. v. Sears, Roebuck & Co., 417 F.3d 789, 797
(7th Cir. 2005) (noting that “the ADA requires that em-
ployer and employee engage in an interactive process to
determine a reasonable accommodation”) (quotation
omitted). “When . . . the disabled worker has communi-
cated his disability to his employer and asked for an
accommodation so that he can continue working, the
employer has the burden of exploring with the worker
the possibility of a reasonable accommodation.” Hansen,
233 F.3d at 523.
  For certain, Dargis communicated his disability to the
Sheriff’s Office, thereby triggering its duty to engage
Dargis in the process of exploring possible avenues of
accommodation. However, while Dargis claims the Sher-
14                                              No. 05-2575

iff’s Office failed to engage in the process, such failure
“cannot give rise to a claim for relief . . . if the employer
can show that no reasonable accommodation was possi-
ble.” Sears, Roebuck & Co., 417 F.3d at 805 (quotation
omitted). Unfortunately, Dargis’s disabilities—generally,
that he could engage in very limited physical activity
and have no inmate contact—were severe enough to
bring the interactive process to a prompt end once
they were made known. As set forth above, the Sheriff’s
Office showed through the statement of Lyles that cor-
rectional officers need to be able to rotate through all
positions for reasons of safety and inmate control. This
statement is supported by our prior decision in Miller,
107 F.3d at 485. The Sheriff’s Office being able to make
the required showing that no reasonable accommodation
was possible, there was no further interactive process
necessary. Its failure to engage in such interaction pro-
vides no basis for disturbing the district court’s judgment.
  In sum, we conclude that Dargis failed to meet his
burden of establishing a prima facie case under the ADA
because he was unable to show that he could perform
the essential functions of a correctional officer. Dargis’s
knowledge of other officers who may have been assigned
in order to avoid inmate contact does not create a gen-
uine issue of material fact about the legitimacy of the
Sheriff’s Office’s requirement that officers be able to
rotate through all positions. Furthermore, because disa-
bilities like Dargis’s could not be reasonably accommo-
dated, there was no need to engage in an interactive
process regarding accommodation. Accordingly, we
conclude that the district court committed no error
in entering summary judgment in favor of the Sheriff’s
Office on Dargis’s ADA claims.
No. 05-2575                                                  15

                   B. Due Process Claim
  Dargis next argues that after finding that his procedural
due process rights, as protected by both the United
States and Illinois Constitutions, were violated, the dis-
trict court ordered the wrong remedy by merely di-
recting the Sheriff’s Office to hold a Merit Board hearing
pursuant to 55 ILCS 5/3-7012. Dargis claims that the
appropriate course would have been for the district court
to proceed to trial on his claim for damages, attorney’s
fees, and other appropriate relief. Thus, the only due
process question before us is whether, after finding a
violation, the district court’s order for a hearing was the
proper remedy. The Sheriff’s Office states in its brief
that while it does not agree that Dargis was unlawfully
deprived of a property interest, it is assuming for argu-
ment’s sake that such a violation occurred, and thus
argues only that the district court’s choice of remedies
was correct.
  Both the Fourteenth Amendment of the Constitution
of the United States, and Article One, Section Two of
the Illinois Constitution provide that a person shall not
be deprived of life, liberty, or property without due pro-
cess of law. U.S. Const. amend. XIV, § 1; Ill. Const. of 1970,
art. I, § 2. For an employee to have a constitutionally
protected property interest in continued employment,
that interest must be “created and defined by an inde-
pendent source, such as state law or a contract.” Miyler
v. Village of East Galesburg, 512 F.3d 896, 898 (7th Cir. 2008).
Here, Illinois law provided that “no . . . county correc-
tions officer . . . shall be removed, demoted or sus-
pended except for cause, upon written charges filed
with the [Merit] Board by the Sheriff and a hearing
before the Board thereon upon not less than 10 days’
16                                               No. 05-2575

notice at a place to be designated by the chairman thereof.”
55 ILCS 5/3-7012. At this hearing, the officer would be
“afforded full opportunity to be heard in his or her
own defense and to produce proof in his or her defense.”
Id. The district court found that while Dargis was never
terminated, the decision to stop paying him implicated
a concrete benefit of the type that creates a property
interest that may not be taken away absent the process
set forth above. See Barrows v. Wiley, 478 F.3d 776, 780 (7th
Cir. 2007) (distinguishing between mere acquisitional
opportunities which do not implicate the Constitution,
and vested benefits protected by nondiscretionary rules
of which someone may not be deprived without due
process). Although the district court concluded that
Dargis was entitled to the hearing, it expressly stated that
it had not considered the merits of Dargis’s placement on
“zero pay status,” or his remedies under state law.
  We conclude that the district court acted appropriately
in directing the Sheriff’s Office to conduct a hearing in-
stead of proceeding to trial on damages. “Procedural due
process rules are meant to protect persons not from the
deprivation, but from the mistaken or unjustified deprivation
of life, liberty, or property.” Carey v. Piphus, 435 U.S. 247,
259 (1978) (emphasis added). For this reason, where a
plaintiff would have suffered the same fate had the re-
quired hearing been held, he is not entitled to recover
damages caused by the suspension. Id. at 260 (agreeing
with the court of appeals that to award damages for
injuries caused by a justified suspension imposed with-
out a hearing would amount to a windfall rather than
compensation). If the placement of Dargis on involuntary
unpaid leave was justified based on his physical con-
dition, then awarding him the damages sought would
result in the type of windfall discussed in Carey. Addition-
No. 05-2575                                              17

ally, based on its findings regarding Dargis’s ADA claims,
if the district court was the entity to consider whether
Dargis’s leave was justified, it would be placed in the
incongruous position of considering whether to award
compensation to Dargis in the form of lost wages for a
job it had found him unable to perform. There is nothing
in the record, however, indicating that Merit Board hear-
ings are governed by the same standards as a federal
ADA claim. Accordingly, we conclude that the district
court correctly decided that the Merit Board could better
determine whether Dargis’s placement on involuntary
unpaid leave was justified.
  Furthermore, in declining to consider the merits of
Dargis’s placement on “zero pay status,” the district
court did not foreclose Dargis’s opportunities for mon-
etary relief. We have previously noted that an officer in
Dargis’s position can obtain back pay to which he is
entitled by petitioning the Merit Board, initiating an
action of mandamus, or, unless the applicable statute of
limitations has run, filing suit under the Illinois wage
payment statute. Ellis v. Sheahan, 412 F.3d 754, 756-57
(7th Cir. 2005) (citations omitted). Taking all of these
considerations together, we conclude that the district court
committed no error in directing the Sheriff’s Office to
conduct a hearing on Dargis’s placement on “zero pay
status” rather than proceeding to a damages trial itself.


                   C. State Law Claims
  Dargis next challenges the district court’s decision not
to exercise jurisdiction over his remaining state law
claims, dismissing them instead without prejudice. In
addition to Dargis’s state due process claim, on which the
district court ruled in his favor, Dargis stated claims for
18                                              No. 05-2575

violation of the Illinois Human Rights Act, 745 ILCS 5/2-
102, respondeat superior against the Sheriff and Sheriff’s
Office, violation of the Illinois Governmental Employees
Tort Immunity Act, 745 ILCS 10/9-102, wrongful con-
structive discharge, breach of a collective bargaining
agreement, violation of the Cook County Human Rights
Ordinance, No. 93-0-13, and conspiracy to violate the
Illinois Human Rights Act and the Cook County Human
Rights Ordinance. A district court has the discretion not
to exercise supplemental jurisdiction over pendent state
law claims when it dismisses the claims over which it
has original jurisdiction, 28 U.S.C. § 1367(c)(3), and we
review that decision for abuse of discretion. Williams
Electronics Games, Inc. v. Garrity, 479 F.3d 904, 906 (7th
Cir. 2007). We have held that the district courts
should exercise this discretion to relinquish jurisdiction
over state law claims that remain after the dismissal of
federal claims unless any of the following three circum-
stances exists: (1) the state law claims may not be re-filed
because a statute of limitations has expired, (2) substantial
judicial resources have been expended on the state
claims, or (3) it is clearly apparent how the state claims
are to be decided. Williams v. Rodriguez, 509 F.3d 392,
404 (7th Cir. 2007).
  Dargis does not argue that any of these three excep-
tions is present here, and we find no evidence of them
in the record. Rather, Dargis first argues that by dis-
missing his state law claims without prejudice, the dis-
trict court “relegat[ed] a desperate plaintiff to his ad-
versary and nemesis and to the notoriously backlogged
Cook County judicial system.” However, the equal dig-
nity of the state and federal courts, even to adjudicate
federal claims, is a well-established principle of our
legal system. See Giles v. NYLCare Health Plans, Inc., 172
No. 05-2575                                                   19

F.3d 332, 339 (5th Cir. 1999) (citing Tafflin v. Levitt, 493 U.S.
455, 458 (1990)). And regarding state claims, state courts
can provide a better forum when the issue being consid-
ered is a state actor’s compliance with state law. Mid-Am.
Waste Sys., Inc. v. City of Gary, 49 F.3d 286, 291 (7th Cir.
1995). Accordingly, this argument provides Dargis no
basis for relief.
  Dargis next argues that dismissal of his state claims was
inappropriate because all of his federal claims were not
dismissed—judgment was actually entered in his favor
on his federal due process claim. However, we see no
problem with the district court’s action because actual
dismissal of all federal claims is not required for a district
court to exercise the discretion afforded it regarding
supplemental jurisdiction. Section 1367 itself allows
dismissal of state law claims when they raise novel or
complex questions of state law, or where they predom-
inate over the federal claims, with no reference in either
instance to dismissal of federal claims. 28 U.S.C.
§ 1367(c)(1) and (2). Moreover, “[t]he rationale of the
supplemental jurisdiction is economy in litigation,”
Williams Electronics Games, 479 F.3d at 906, and we see
no reason that a district court must entertain Dargis’s
seven state law claims, on which no other judicial re-
sources have been expended, simply because it disposed
of a federal due process claim in his favor. Accordingly,
we conclude that the district court did not abuse its
discretion in declining to exercise supplemental juris-
diction over Dargis’s state law claims.


               D. Motion to Alter or Amend
  Finally, Dargis asserts that the district court erred in
denying his motion to alter or amend the judgment
20                                             No. 05-2575

entered against him. A review of this motion, however,
reveals that the only grounds for relief it sets forth are
identical to the first two issues we have considered on
appeal. Because the district court did not commit error
in its disposition of Dargis’s ADA claims, nor in directing
the Sheriff’s Office to conduct a hearing instead of pro-
ceeding to trial, there was no basis for granting Dargis’s
motion. The district court therefore committed no error
in denying it.


                            III.
   Because Dargis was unable to establish that he was
qualified to perform the essential functions of the cor-
rectional officer position, he did not make out a prima
facie case of discrimination under the ADA, and the dis-
trict court did not err in entering judgment for the
Sheriff’s Office on those claims. Additionally, because
the Merit Board was better suited to consider the justi-
fication for Dargis’s placement on leave, and because
those proceedings afforded Dargis an opportunity for
monetary relief, the district court did not err in directing
the Sheriff’s Office to conduct a hearing before the Merit
Board rather than proceeding to trial itself. Finally, we
conclude that the district court did not abuse its discre-
tion in declining to exercise supplemental jurisdiction
over Dargis’s state law claims, and that there was no
basis for granting Dargis’s motion to alter or amend the
judgment. Accordingly, we AFFIRM the district court’s
disposition of Dargis’s claims.




                   USCA-02-C-0072—5-16-08